DF DENT PREMIER GROWTH FUND SUPPLEMENT DATED JULY 1, 2, 2010, AS SUPPLEMENTED APRIL 4, 2011 The section of the Prospectus on page 6 entitled “Purchase and Sale of Fund Shares” is replaced with the following: Purchase and Sale of Fund Shares You may purchase or sell (redeem) shares of the Fund on any day that the New York Stock Exchange is open for business. You may purchase or redeem shares directly from the Fund by calling (866) 233-3368 (toll free) or writing to the Fund at DF Premier Growth Fund, P.O. Box 588, Portland, Maine 04112. You also may purchase or redeem shares of the Fund through your financial intermediary. The Fund accepts investments in the following minimum amounts: Minimum Initial Investment Minimum Additional Investment Standard Accounts Retirement Accounts The sub-section of the Prospectus on page 17 entitled “Minimum Investments” in the section entitled “Buying Shares” is replaced with the following: Minimum Investments. The Fund accepts investments in the following minimum amounts: Minimum Initial Investment Minimum Additional Investment Standard Accounts Retirement Accounts The Fund reserves the right to waive minimum investment amounts, if deemed appropriate by an officer of the Trust. Registered investment advisers and financial planners may be permitted to aggregate the value of Traditional or Roth Individual Retirement Accounts (“IRA”) in order to meet minimum investment amounts. For more information, please contact Atlantic Fund Services, the Fund’s Transfer Agent, toll free at (866) 233-3368. * PLEASE RETAIN FOR FUTURE REFERENCE.
